458 F.2d 392
U. S. A. ex rel. Fred RICHARDSON, Appellant,v.Frank C. JOHNSTON.
No. 71-1409.
United States Court of Appeals,Third Circuit.
Submitted March 20, 1972.Decided April 5, 1972.

Fred Richardson, pro se.
James D. Crawford, Deputy Dist. Atty., Philadelphia, Pa., for appellee.
Before ADAMS, GIBBONS and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this habeas corpus case brought by a state prisoner, a certificate of probable cause was issued by the district court to afford this court an opportunity to consider the district court's ruling that Coleman v. Alabama, 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 387 (1970), was not retroactive.  It is not retroactive.  Adams v. Illinois, 405 U.S. 278, 92 S.Ct. 916, 30 L.Ed.2d 202 (1972); United States ex rel. Walker v. Maroney, 444 F.2d 47 (3d Cir. 1971).


2
We have also considered the district court's treatment of the competency of counsel issue.  We find that the court correctly judged the attorney's performance in accordance with the normal competency standard of Moore v. United States, 432 F.2d 730, 737 (3d Cir. 1970).


3
The judgment of the district court will be affirmed.